NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3428-14T3

PRINCETON BATTLEFIELD AREA
PRESERVATION SOCIETY, A New
Jersey Not-For-Profit
Corporation, ASHER LURIE, KIP
CHERRY, JERALD HURWITZ, MARK
CROSBY, SALLY CROSBY, WILLIAM
MARSCH, IAIN HAIGHT-ASHTON,
KIM GALLAGHER, JOSEPH CARNEY,
MRS. CARNEY, RICH PATTERSON,
PAUL LUANE, BILL MEYER, and
GLENN WILLIAMS,

        Plaintiffs-Appellants,

v.

INSTITUTE FOR ADVANCED STUDY
and DELAWARE AND RARITAN
CANAL COMMISSION,

     Defendants-Respondents.
________________________________________________
                                                             1
              Submitted October 25, 2016 – Decided               July 7, 2017*

              Before Judges Messano, Espinosa, and Guadagno.


1
   Shortly after this opinion was submitted to the Clerk's office
for filing in early December 2016, respondent filed a motion to
stay appellate proceedings. By order entered January 4, 2017, we
granted a stay on the condition that the Clerk's office was to
file and release the opinion on June 30, 2017, unless a fully
executed stipulation of dismissal was received, and the opinion
is now being filed and released.
           On appeal from the Delaware and Raritan Canal
           Commission, Docket No. 14-3791B.

           Bruce I. Afran, attorney for appellants.

           Stevens & Lee, P.C., attorneys for respondent
           Institute for Advanced Study (Bradley L.
           Mitchell and Christopher S. Tarr, on the
           brief).

           Christopher S. Porrino, Attorney General,
           attorney for respondent Delaware and Raritan
           Canal Commission (Melissa Raksa, Assistant
           Attorney General, of counsel; Melissa P.
           Abatemarco, Deputy Attorney General, on the
           brief).

PER CURIAM

     The Princeton Battlefield Area Preservation Society (the

Society) and a number of individuals (collectively, appellants)

appeal from the final agency decision of the Delaware and Raritan

Canal   Commission   (the   Commission)   approving   a   development

application submitted by the Institute for Advanced Study (the

Institute).   We briefly provide the salient factual and procedural

history.

     The Institute is a private, independent, postgraduate center

for theoretical research located on 589 wooded and farmland acres

in Princeton.   The Commission was "established in the Department

of Environmental Protection" (DEP), N.J.S.A. 13:13A-11(a), under

the Delaware and Raritan Canal State Park Law of 1974, N.J.S.A.

13:13A-1 to -15.     The Legislature directed the Commission to


                                  2                           A-3428-14T3
"preserve, maintain, improve, and enlarge" the Park, N.J.S.A.

13:13A-2(b), prepare and implement a master plan for the Park's

physical development, N.J.S.A. 13:13A-2(b) and -11(h), protect the

Park from local zoning, N.J.S.A. 13:13A-2(a), and "coordinate and

support activities by citizens' groups to promote and preserve the

park."   N.J.S.A. 13:13A-11(h).

     The Legislature authorized the Commission to establish a

"region appertaining to and including the [P]ark" within which it

"shall review and approve, reject, or modify" all private and

public   development   projects.       N.J.S.A.   13:13A-3(f);   N.J.S.A.

13:13A-11(h); N.J.S.A. 13:13A-13(d); N.J.S.A. 13:13A-14(b) and

(c); N.J.A.C. 7:45-1.1.     See Infinity Outdoor, Inc. v. Del. &

Raritan Canal Comm'n, 388 N.J. Super. 278, 285 (App. Div. 2006)

(The Commission "is assigned the responsibility to delineate zones

in which it reviews all private and public projects that may affect

the Park," and is the "ultimate administrative arbiter of any

project within the review zone."). By regulation, the Commission's

reviewing authority includes Zone A, areas within 1000 feet on

either side of the center line of the Delaware and Raritan Canal,

and Zone B, areas more than 1000 feet from the Canal.            N.J.A.C.

7:45-1.3.   The Institute's property is located in Zone B.

     Beginning in 2012, the Institute embarked upon a plan to

develop permanent faculty housing near its campus.        After a prior

                                   3                              A-3428-14T3
proposal was rejected in 2014, the Commission's staff accepted as

complete the Institute's renewed application on January 16, 2015,

which is the subject of this controversy.               The plan contemplated

construction        of    seven    single-family    homes   and   two   four-unit

townhouses west of the campus.                  The site bordered Princeton

Battlefield State Park on the west and preserved open space on the

south.    In addition to the residences, the application anticipated

construction of a 1000-foot-long asphalt cul-de-sac, sidewalks, a

retaining wall, a wetland stormwater management basin, and a

stormwater conveyance system consisting of grassed swales along

the proposed roadway's edge. Concluding the project met applicable

regulatory standards, the staff recommended approval, and the

Executive Director submitted the application to the Commission for

action at its January 21, 2015 meeting.

     Six       of   the    seven    appointed   commissioners     attended     the

meeting. Appellants objected to the destruction of areas of mature

trees    and    presented     expert    testimony    regarding    the   project's

detrimental impact to an unnamed water tributary and its associated

forested wetlands and stream corridor.              In particular, appellants

argued the retaining wall would encroach into the stream corridor,

and they urged the commissioners to consider its potential impacts.

The Institute presented expert testimony that rebutted appellants'

claims.

                                          4                               A-3428-14T3
     Commissioner Mark Texel, the Director of DEP's Division of

Parks and Forestry, State Park Service, sat on the Commission as

the DEP Commissioner's designee, N.J.S.A. 13:13A-11(a)(1).                Texel

posed a question regarding the visual impact of the development

on the historical battlefield park.          The Institute indicated it

would create a visual buffer by planting evergreens and would

further protect the area by way of a conservation easement.

     Texel went on to explain that he had voted against the

Institute's     application     in    2014   because      it     proposed      an

encroachment into the tributary's stream corridor and sought a

waiver from the Commission's regulations.           Stating that he was

"taking off his hat as a Commissioner" and expressing his personal

feelings, Texel said he agreed with the Society's president, who

had testified about the importance and historical significance of

preserving    the   Princeton   Battlefield.      Texel        also   expressed

agreement with the Commission's vice chairman, who stated that,

"as a private citizen," he would prefer the site not be developed,

but the application was "compliant" with all regulations.

     Ultimately, Texel abstained from voting.             Because two other

commissioners    voted   against     the   application,    the    Institute's

proposal failed to garnish the required four affirmative votes for

approval.



                                      5                                 A-3428-14T3
    Although     details   are    unclear   from   the    record,     Texel

apparently     requested   that    the   Commission      reconsider      the

application.    Notice of the Commission's February 18, 2015 meeting

included an agenda listing a motion for reconsideration of the

Institute's application.     All seven commissioners attended the

February 18 meeting.

    In moving for reconsideration, Texel stated he "was . . .

prepared to vote in favor of approving th[e] proposal at [the]

January 21, 2015 meeting[]" because it fully complied with the

Commission's regulations.    However, Texel explained:

         As you recall at last month's meeting, I
         abstained from voting on the motion . . . to
         approve the proposal.     I did so based on
         comments by our Commissioners prior to the
         roll call vote that there were already
         sufficient votes in support of the proposal
         for it to pass without my vote needed.
         Therefore, I chose to abstain from voting out
         of respect for the objector . . . who has been
         a very strong and faithful nonprofit partner
         in the State Park Service. However, I believe
         the appropriate outcome is that this project
         be approved because it does comply with the
         . . .        Commission's         regulations.
         Therefore, . . .    I  respectfully    request
         reconsideration of the proposal so that I may
         cast my vote in support of it.

The commissioner who had been absent from the January meeting

announced he had reviewed the testimony of that meeting and was

now prepared to vote on the merits of the application.



                                    6                               A-3428-14T3
     Appellants        objected.    The     Society's   counsel     argued   the

Commission lacked the authority to sua sponte reconsider its prior

action.        He further claimed that the Commission's regulations

provided no authority for reconsiderations and that no one had

alleged fraud or mistake of law or fact.

     The       commissioners   voted   to    approve    Texel's    motion    for

reconsideration, and then opened the meeting to new public comment

on the Institute's application.             The Commission's vice chairman

explained that all comments from the prior month's meeting also

would be considered.

     The Society's counsel contended that the Commission's staff

had failed to consider the adverse impact of construction on the

stream corridor, something he asserted was required by regulation

even if there were no actual construction within the corridor.

The Commission's Executive Director refuted this claim, noting

that review of any impact was only required when a project actually

encroached into the stream corridor.

     By    a    vote   of   five-to-two,     the   Commission     approved   the

Institute's application, with Texel voting in the affirmative.

The Commission issued a certificate of approval subject to certain

conditions on February 18, 2015.            This appeal ensued.




                                       7                                A-3428-14T3
                                    I.

     Appellants argue we should vacate the Commission's approval

because, absent a showing of fraud or material change in facts or

applicable law, it had no authority to reconsider the January 2015

vote simply to permit a commissioner, who had abstained for well-

considered policy reasons, to now cast a vote.      Appellants contend

permitting   reopening   of   the   application   "injures   the    public

interest and violates public policy."         These arguments present

purely legal questions which are subject to our de novo review.

Univ. Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl.

Prot., 191 N.J. 38, 48-49 (2007).

     We begin by recognizing an "agency's authority encompasses

all express and implied powers necessary to fulfill the legislative

scheme that the agency has been entrusted to administer."            In re

Application of Virtua-W. Jersey Hosp. Voorhees for Certificate of

Need, 194 N.J. 413, 422-23 (2008).       Although the agency's exercise

of authority through "inherent or implied power is not boundless,"

N.J. Dep't of Labor v. Pepsi-Cola Co., 170 N.J. 59, 61 (2001), our

courts have long recognized that an administrative agency has

inherent power to reconsider, reopen and rehear prior decisions

in the absence of any legislative restriction to the contrary.            In

re Kallen, 92 N.J. 14, 24 (1983); In re Parole Application of

Trantino, 89 N.J. 347, 364 (1982); Handlon v. Town of Belleville,

                                    8                              A-3428-14T3
4 N.J. 99, 106-07 (1950).           See also E. H. Schopler, Annotation,

Power of Admininstrative Agency to Reopen & Reconsider Final

Decision as Affected by Lack of Specific Statutory Authority, 73
A.L.R. 2d 939, 943-46 (1960) (discussing cases).

       Appellants claim, however, that in the absence of fraud or a

material change in facts or law, an agency cannot exercise its

inherent power simply because one of its members had a change of

heart.       They   rely    largely    upon       our   decision        in   Trap   Rock

Industries, Inc. v. Sagner, 133 N.J. Super. 99, 112-13 (App. Div.

1975), aff'd by equally divided court, 69 N.J. 599, 600 (1976).

       There,   following      divestment         by    a    previously-convicted

corporate     principal,     the    Commissioner        of    the   Department         of

Transportation      (DOT)    conducted       an   administrative         hearing     and

reinstated the plaintiff-corporation as a qualified bidder on DOT

projects.     Id. at 102-03.       More than one year later and after the

plaintiff had been awarded a substantial DOT contract as the lowest

bidder, the successor Commissioner conducted another hearing based

upon   the    corporate     plaintiff's       guilty        plea   to    federal     tax

violations.     Id. at 103-05.        He debarred the plaintiff based upon

this subsequent development.           Id. at 104-05.          We recognized that

the Commissioner was entitled to investigate whether the plaintiff

was a responsible bidder, id. at 106, but we found he erred in

concluding the corporation's guilty plea was grounds for debarment

                                         9                                      A-3428-14T3
because the crime was "founded upon the past deeds of individuals

no longer associated with the corporation."   Id. at 108.

    In addressing the plaintiff's contention that the rehearing

was barred by collateral estoppel or res judicata, we said:

         It is fitting . . . that, subject to statutory
         restrictions, . . . an administrative agency,
         in appropriate circumstances, have the power
         to reassess or reconsider its actions in order
         to perform fully its responsibilities as a
         regulatory body. In this sense, the power to
         reconsider,   to    rehear   and   to   revise
         determinations may be regarded as inherent in
         administrative agencies.       This power to
         reappraise and modify prior determinations may
         be invoked by administrative agencies to
         protect the public interest and thereby to
         serve the ends of essential justice.

              It does not follow, however, that in
         exercising the necessary and appropriate power
         to reconsider the status of a contractor as
         an eligible bidder the Commissioner was free
         to disregard completely issues that were fully
         and fairly resolved prior thereto. The power
         to reconsider must be exercised reasonably,
         with   sound    discretion    reflecting   due
         diligence, and for good and sufficient cause.

              Merely because the Commissioner has --
         and should exercise -- the power to reappraise
         the eligibility of a qualified contractor in
         light of meaningful subsequent developments,
         as he is authorized to do by virtue of N.J.S.A.
         27:7-35.8, does not mean that a relitigation
         of previously resolved issues is fair,
         appropriate or necessary. Even in the context
         of a reopened hearing in an administrative
         agency proceeding there is a proper use of res
         judicata or, more precisely, collateral
         estoppel. These principles should be invoked
         discriminately    to   serve    the   ends   of

                               10                           A-3428-14T3
            administrative justice. A balancing of such
            factors as new developments or even new
            evidence of old developments, the advantages
            of repose, party reliance, the thoroughness
            of the earlier decision and the showing of
            illegality, fraud, mistake and the like should
            be considered[.]

            [Id. at 109-10 (citations omitted).]

In reversing, we concluded that the Commissioner "view[ed] the

matter in a different and stricter light than his predecessor[,]"

and, "under all of the circumstances," there was no good cause

justifying "recanvassing and reconsideration . . . of the factual

issues resolved in the previous proceedings . . . ."               Id. at 112-

13.

      In   our   view,   Trap   Rock   supports    the   general   principles

governing agency reconsideration already discussed, and does not,

as appellants assert, confine exercise of an agency's inherent

power to a narrow set of circumstances involving fraud or a

material change of fact or law.             Rather, as we have subsequently

made clear, "[t]he only limitations are the considerations of

reasonableness, fairness and good cause."                In re 1982 Final

Reconciliation Adjustment for Jersey Shore Med. Ctr., 209 N.J.

Super. 79, 92 (App. Div. 1986) (citing Trantino, supra, 89 N.J.

at 364; Trap Rock, supra, 133 N.J. Super. at 109-10); See also

Duvin v. State, Dep't of Treasury, Public Emps.' Ret. Sys., 76
N.J. 203, 207 (1978) (recognizing the agency's power "to reopen

                                       11                              A-3428-14T3
or to modify and to rehear orders previously entered by it . . .

should be invoked only for good cause shown[, and] . . . must be

exercised reasonably, and . . . with reasonable diligence"). "Good

cause may be established by showing that reopening proceedings

would 'serve the ends of essential justice and the policy of the

law[.]'"     In re Van Orden, 383 N.J. Super. 410, 421 (App. Div.

2006) (quoting Handlon, supra, 4 N.J. at 107).

     In discussing limitations on administrative reconsideration,

the Court in Ruvoldt v. Nolan, 63 N.J. 171, 183-85 (1973), held

that one of the factors to be considered was the timing of the

review,    as    this    impacts     the       extent     of   reliance    by   affected

individuals and the equities of the case.                         "The limitation of

reasonable        diligence         in        reopening        prior     administrative

determinations         has   been        recognized     in     cases     decided     since

Handlon[.]"      Skulski v. Nolan, 68 N.J. 179, 195 (1975).                     The Court

explained       that     "equitable           considerations       are     relevant       in

evaluating      the     propriety        of   conduct     taken    after    substantial

reliance by those whose interests are affected by subsequent

actions."       Id. at 198.

     In this case, the Commission's rehearing took place twenty-

eight days after the January 2015 vote.                   Notably, appellants could

not have relied upon the finality of the January vote.                          N.J.A.C.

7:45-7.1 states:

                                              12                                   A-3428-14T3
               (a) Subject to the limitations of (h)
          below, a person, including a municipality,
          county, or municipal or county approving
          agency, may request an adjudicatory hearing
          to contest a decision on an application for
          an individual approval . . . .

               (b) To contest a decision listed at (a)
          above, a person shall submit a hearing request
          within 30 calendar days after receipt of the
          notice of decision . . . .

               . . . .

               (e) The Commission shall notify the
          requester in writing if the request for a
          hearing is granted and, if denied, the reasons
          why.   If a hearing request is granted, the
          Commission shall refer the matter to the
          Office   of   Administrative    Law   for   an
          adjudicatory hearing . . . .

               (f) At the conclusion of any adjudicatory
          hearing . . . , the administrative law judge
          will submit an initial decision to the
          Commission.    The Commission shall issue a
          final   decision   affirming,   rejecting   or
          modifying the initial decision . . . .

Therefore,   pursuant    to   this    regulation,   had   the   Institute

requested and been granted an adjudicatory hearing, regardless of

its outcome, the Commission would have had another opportunity to

reconsider and vote to approve the Institute's project. Appellants

could not have relied upon the results of the January vote as the

final word on the Institute's application.2


2
 N.J.A.C. 7:45-7.1(h) states that "[n]othing in this section shall
be construed to provide a right to an adjudicatory hearing in


                                     13                           A-3428-14T3
      Here, Texel moved for reconsideration following a mistaken

belief he held in January that his vote was unnecessary to approve

the Institute's application.       As he later revealed, he understood

at the time of the January meeting that the application fully

complied with the Commission's regulatory scheme.          He abstained,

not in furtherance of his role as a commissioner, but, rather, out

of deference to the Society's laudable public service and DEP's

general support for its goals.       We do not condone this reasoning,

nor   what   occurred   as   a   result,   i.e.,   reconsideration     at    a

subsequent meeting.     However, in light of the inherent power of

the Commission to reconsider its prior actions to "serve the ends

of essential justice and the policy of the law," Handlon, supra,

4 N.J. at 107, we see no reason to reverse.3


contravention of the Administrative Procedure Act [(APA)],
N.J.S.A. 52:14B-3.1 through 3.3."       Appellants are considered
third-party objectors under the APA.         N.J.S.A. 52:14B-3.2.
Although "the APA does not foreclose such third parties from
seeking judicial review of the merits of a permit once it is issued
by an agency," In re Riverview Dev., LLC, 411 N.J. Super. 409, 425
(App. Div.), certif. denied, 202 N.J. 347 (2010), it bestows no
automatic right to a formal administrative hearing to contest the
issuance of a permit unless the third-party objector can establish
a statutory or constitutional right to that hearing, In re
Freshwater Wetlands Statewide Gen. Permits, 185 N.J. 452, 463-64
(2006).    We conclude that appellants were not required to
ostensibly exhaust administrative remedies by seeking review under
N.J.A.C. 7:45-1 before filing this appeal.
3
  We hasten to add that appellants have understandably not argued
Texel had a disqualifying interest in the proceedings. See, e.g.,


                                    14                               A-3428-14T3
     Appellants separately argue that the Commission's actions

"injure[] the public interest and violate public policy."          For the

reasons already expressed, we disagree.         The argument requires no

further discussion.      R. 2:11-3(e)(1)(E).

                                   II.

     The Commission's regulations define a stream corridor as

            any water course that flows into the Park, its
            tributaries,    the     100-year    floodplain
            associated with the water course and its
            tributaries, and all of the land within a 100-
            foot buffer adjacent to the 100-year flood
            line associated with the water courses and
            their tributaries. . . . A stream corridor
            starts from the point that the water course
            enters the Park, upstream to the point that
            the water course or its tributaries drain less
            than 50 acres.

            [N.J.A.C. 7:45-1.3.]

Pursuant to N.J.A.C. 7:45-9.1, projects that "include[] a portion

of a stream corridor" must be reviewed for              "stream corridor

impact."    N.J.A.C. 7:45-9.3 prohibits certain uses in a stream

corridor,    such   as   construction    of   new   structures,   N.J.A.C.

7:45-9.3(a)(1).     To avoid the Commission's strict adherence to

this regulation or to any of its other review standards, applicants

can request a waiver under the procedures set forth in N.J.A.C.


Thompson v. City of Atl. City, 190 N.J. 359, 374 (2007) ("It is
the potential for conflict, rather than proof of an actual conflict
or of actual dishonesty, that commands a public official to
disqualify himself from acting on a matter of public interest.").

                                   15                              A-3428-14T3
7:45-12.1 to -12.9.          The Institute's 2014 application proposed

encroachments      in   a    stream     corridor,      necessitating        a     waiver

pursuant to N.J.A.C. 7:45-12.4.                 The Commission rejected the

Institute's 2014 application citing the encroachments as a reason.

      In evaluating the current application, the Commission's staff

considered compliance with various regulatory standards governing

storm water and groundwater impacts.                 N.J.A.C. 7:45-8.4 to -8.7.

The staff also concluded:             "The proposed development is located

outside of the delineated stream corridor.                  Since no development

is located within the stream corridor, the project is not subject

to stream corridor review pursuant N.J.A.C. 7:45-9."

      Appellants    argue      that    even   if     reconsideration        had      been

appropriate, the Commission "acted under a misunderstanding of

[its] jurisdiction . . . to review . . . Zone B projects." Although

the experts and the Commission's staff all agreed that the proposed

development   would     not    encroach       into    the   unnamed       tributary's

delineated    stream        corridor,     appellants        rely    upon        N.J.A.C.

7:45-2.3, which governs the Commission's general scope of review

for   approvals,    authorizations        and      waivers.        That    regulation

provides:

                 (a) In the Review Zone, the Commission
            shall review governmental and private projects
            that have the potential to cause an adverse
            impact on the Park including drainage,
            aesthetic,     historic     and     ecological

                                         16                                      A-3428-14T3
          impacts . . . . Each project . . . will be
          reviewed   for  its   conformance  with   the
          objectives of the Master Plan and with the
          specific standards of this chapter.    Review
          will address four specific types of impact:

               1. Stormwater runoff and water quality
               impact;

               2. Stream corridor impact;

               3. Visual, historic and natural quality
               impact; and

               4. Traffic impact.

                    . . . .

               (c) In each case, the scope of review
          will depend upon the size and location of the
          project, as follows . . . :

                    . . . .

               2. In Zone B:

               i. Each major project is reviewed for
               stormwater runoff and water quality
               impact, and for stream corridor impact;
               and

               ii. Any major project within one mile of
               any portion of the Park and having direct
               access to a road that enters Zone A is
               reviewed for traffic impact.

          [N.J.A.C. 7:45-2.3 (emphasis added).]

Appellants contend this regulation required the Commission to

consider impacts upon the stream corridor of the unnamed tributary.

We disagree.



                               17                           A-3428-14T3
     "[W]e    must   extend   substantial   deference   to   an   agency's

interpretation       and   application   of   its   own      regulations,

particularly on technical matters within the agency's special

expertise."    Pinelands Pres. All. v. State, Dep't of Envtl. Prot.,

436 N.J. Super. 510, 524 (App. Div.) (citing In re Freshwater

Wetlands Prot. Act Rules, 180 N.J. 478, 488-89 (2004)), certif.

denied, 220 N.J. 41 (2014).      However, "[w]hen 'the issue involves

the interpretation of statutes and regulations, it is a purely

legal issue, which we consider de novo.'"       Id. at 524-25 (quoting

Klawitter v. City of Trenton, 395 N.J. Super. 302, 318 (App. Div.

2007)).

     "'Regulations are subject to the same rules of construction

as a statute,' and 'should be construed in accordance with the

plain meaning of [their] language' 'and in a manner that makes

sense when read in the context of the entire regulation.'"          Seigel

v. N.J. Dep't of Envtl. Prot., 395 N.J. Super. 604, 618 (App.

Div.) (quoting Medford Convalescent & Nursing Ctr. v. Div. of Med.

Assistance & Health Servs., 218 N.J. Super. 1, 5 (App. Div.),

certif. denied, 102 N.J. 385 (1985)), certif. denied, 193 N.J. 277

(2007).      "In the context of statutory interpretation, we are

advised that: 'Statutes that deal with the same matter or subject

should be read in pari materia and construed together as a unitary

and harmonious whole.'"       Scott v. N.J. Dep't of Corr., 416 N.J.
18                              A-3428-14T3
Super. 512, 518 (App. Div. 2010) (quoting Marino v. Marino, 200
N.J. 315, 330 (2009)).       If there is an inconsistency between two

or more regulations, a more specific provision usually controls

over a more general one.         Id. at 519.

      In this case, N.J.A.C. 7:45-2.3(c)(2) is a regulation of

general application setting forth the types of potential review

for   development     proposals    within    Zone   B.      However,    N.J.A.C.

7:45-9.1    expressly    requires     consideration       of   stream   corridor

impact   only   "if   the   project     includes    a    portion   of   a    stream

corridor."      This specific regulation controls the more general

one, and the Commission was not required to consider impacts on

the   stream    corridor    of    the    unnamed    tributary      because       the

Institute's project did not include a portion of the stream

corridor.

      Affirmed.




                                        19                                  A-3428-14T3